UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53809 BIO-CARBON SYSTEMS INTERNATIONAL INC. (to be renamed Joshua Gold Resources) (Exact name of registrant as specified in its charter) Nevada 27-0531073 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 72 Birch Street East, Chapleau, Ontaio, Canada P0M 1K0 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
